Citation Nr: 0905069	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-12 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent disabling for service-connected chronic lumbosacral 
strain prior to September 26, 2003.

2.  Entitlement to an increased disability rating in excess 
of 20 percent disabling for service-connected chronic 
lumbosacral strain on or after September 26, 2003.

3.  Entitlement to a compensable disability rating for 
service-connected residuals of a fracture of the right fifth 
metacarpophalangeal joint.

4.  Entitlement to a compensable disability rating for 
service-connected tinea versicolor prior to May 20, 2004.

5.  Entitlement to an increased disability rating in excess 
of 10 percent disabling for service-connected tinea 
versicolor on or after May 20, 2004.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left ankle sprain.  

7.  Whether there was clear and unmistakable error (CUE) in a 
January 1995 rating decision which denied a claim for 
entitlement to service connection for the residuals of a left 
ankle sprain.  

8.  Whether a timely substantive appeal was filed with 
respect to the January 2003 rating decision that denied 
entitlement to an increased disability rating for service-
connected residuals of a recurrent right ankle sprain, 
currently rated as 10 percent disabling.

9.  Whether a timely substantive appeal was filed with 
respect to the January 2003 rating decision that denied 
entitlement to a total disability rating based on individual 
employability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 
1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  In the February 2006 supplemental statement of the 
case (SSOC), the Veteran was granted a 10 percent rating for 
his service-connected tinea versicolor effective May 20, 
2004, and in the January 2008 SSOC, the Veteran was granted a 
20 percent rating for his service-connected chronic 
lumbosacral strain, effective September 26, 2003.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grants of the 10 and 20 percent ratings are not a full grant 
of the benefits sought on appeal for service-connected tinea 
versicolor and chronic lumbosacral strain, and since the 
Veteran did not withdraw his claims of entitlement to a 
higher ratings before the aforementioned effective dates, 
these matters remain before the Board for appellate review.

Additionally, in an October 2003 statement, the Veteran 
complained of stomach problems and headaches.  In his March 
2004 substantive appeal, the Veteran stated that his back 
pain caused headaches.  The Veteran's representative 
contended in a September 2006 statement that the Veteran's 
service-connected right ankle was affecting his left ankle.  
Most recently in an October 2008 statement, the Veteran's 
representative noted that the Veteran had been previously 
denied entitlement to service connection for headaches and a 
gastrointestinal disorder but he was still contending that 
these disorders are related to service.  Further, the Veteran 
was also alleging that the medication he takes for his 
service-connected disorders was causing a stomach disorder.  
In sum, the Board REFERS the claims for whether new and 
material evidence has been submitted to reopen claims for 
entitlement to service connection for headaches and a stomach 
disorder (previously characterized as gastritis); entitlement 
to service connection for a stomach disorder as secondary to 
service-connected disorders; entitlement to service 
connection for a left ankle disability as secondary to 
service-connected residuals of a recurrent right ankle 
sprain; and entitlement to service connection for headaches 
as secondary to service-connected chronic lumbosacral strain 
to the RO for any necessary development.  

Furthermore, some of the Veteran's statements reference 
impairment due to psychiatric disability, but it does not 
appear that he is explicitly raising a claim for service 
connection.  However, VA outpatient records dated in 2003 
show diagnosis of post traumatic stress disorder (PTSD) 
based, in part, on the Veteran's report of military 
stressors.  Accordingly, a claim for service connection for 
PTSD is also REFERRED to the RO for consideration.

The issues of entitlement to increased disability ratings for 
service-connected tinea versicolor, whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for the residuals of a left ankle 
sprain, whether there was CUE in a January 1995 rating 
decision which denied a claim for entitlement to service 
connection for the residuals of a left ankle sprain, and 
whether a timely substantive appeal was filed with respect to 
the January 2003 rating decision that denied entitlement to 
an increased disability rating for service-connected 
residuals of a recurrent right ankle sprain and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2003, service-connected chronic 
lumbosacral strain was not productive of moderate limitation 
of motion of the lumbar spine or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.

2.  On or after September 26, 2003, service-connected chronic 
lumbosacral strain was not productive of severe limitation of 
motion of the lumbar spine; severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion; or forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  



3.  Service-connected residuals of a fracture of the right 
fifth metacarpophalangeal joint was not productive of 
ankylosis, symptomatology commensurate with amputation of the 
proximal interphalangeal joint, or limitation of motion of 
the other digits or interference with the overall function of 
the right hand.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 10 percent disabling for chronic 
lumbosacral strain were not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  On or after September 26, 2003, the criteria for an 
evaluation in excess of 20 percent disabling for chronic 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 
(2002-2008).

3.  The criteria for a compensable evaluation for the 
residuals of a fracture of the right fifth 
metacarpophalangeal joint have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5227 (2002-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

A letter dated in October 2006 fully satisfied the duty to 
notify provisions elements 2 and 3 for the service-connected 
back and right little finger claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183 at 187; 
Pelegrini II.  In this regard, the letter advised the Veteran 
what information and evidence would be obtained by VA and 
what information and evidence must be submitted by him.  
Although this letter was not sent until after the initial 
adjudication of the Veteran's claims in January 2003, the 
claims were subsequently readjudicated after the letter was 
sent in the January 2008 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case). 

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the Veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In October 2006, the RO sent the Veteran a letter which 
requested that he provide evidence describing how his back 
and right little finger disabilities had worsened.  In 
addition, the Veteran specifically indicated the effect that 
worsening had on his employment and daily life during his VA 
examinations.  Specifically, the Veteran stated that he could 
not work because of his back and that he had difficulty with 
holding things because of his finger.  The Board finds that 
the notice given and the responses provided by the Veteran 
specifically show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  As the Board finds the 
Veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, 487 F.3d 881.  The Board finds that the first 
criterion is satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the Veteran is 
service connected for chronic lumbosacral strain and his 
right little finger.  As will be discussed below, the 
Veteran's back disorder is rated under Diagnostic Codes 5295 
and 5237.  The right little finger is rated under Diagnostic 
Code 5227.  Diagnostic Code 5227 is cross referenced to 
Diagnostic Code 5156.  See id.  Although entitlement to a 
higher rating under other diagnostic codes can be satisfied 
by showing an increase in symptomatology, Diagnostic Codes 
5237 relies on a single measurement or test to establish a 
higher rating.  See id.  The Veteran was not provided notice 
of this as required by Vazquez-Flores, 22 Vet. App. 37.  The 
Board concludes, however, that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary test during his VA examinations and the Veteran did 
so.  Further, he was provided with this regulation in the 
February 2004 SOC.  Additionally, as will be discussed below, 
the regulations pertaining to the Veteran's disability were 
amended effective September 26, 2003.  Prior to the 
regulation change effective September 26, 2003, lumbosacral 
strain was rated under Diagnostic Code 5295.  There is no 
mention of a specific measurement or test result that is 
required for a higher rating under that code.  As such, under 
Diagnostic Code 5295, entitlement to a higher disability 
rating would be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of his 
lumbosacral strain and the effect of that worsening on his 
employment and daily life.  Given the nature of the Veteran's 
claim and the fact that the RO scheduled him for examinations 
in connection with this claim that the Veteran underwent, the 
Board finds that a reasonable person would have generally 
known about the requirements necessary to establish a higher 
rating, including the importance of the scheduled 
examinations.  The Board finds that any error in failure to 
provide Vazquez-Flores element two notice is not prejudicial.  
See Sanders, 487 F.3d 881.  

As to the third element, the October 2006 letter fully 
satisfied this element.  The notice letter notified the 
Veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  The 
Board finds that the October 2006 letter satisfied the third 
element of Vazquez-Flores and the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that during the pendency of this claim, 
the Veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the Veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  In light of the 
foregoing, the Board finds that the requirements of Vazquez-
Flores are met.  The Board, therefore, finds that the 
requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased rating for the 
Veteran's right little finger and back claims.  See Pelegrini 
II, 18 Vet. App. 112.  

Additionally, as the Board has concluded that the 
preponderance of the evidence is against assigning higher 
ratings, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess, 19 
Vet. App. 473.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
Veteran appropriate VA examinations in November 2002, May 
2004, and December 2007 for his claims for his back and 
little finger.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
address the rating criteria and are adequate upon which to 
base a decision.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the Veteran's 
claims for his back and finger.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  VA has also 
assisted the Veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOCs, 
which informed them of the laws and regulations relevant to 
his claims.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

1.  Entitlement to a disability rating in excess of 10 
percent disabling for service-connected chronic lumbosacral 
strain prior to September 26, 2003.

Service-connected chronic lumbosacral strain was rated under 
Diagnostic Code 5295.  The Board notes that during the 
pendency of this appeal, VA amended the rating schedule for 
evaluating disabilities of the spine, to include Diagnostic 
Code 5295, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.   

The Board will evaluate the Veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted at any time under the "old" criteria; and 
(2) whether an increased rating is warranted under the "new" 
criteria for his service-connected chronic lumbosacral strain 
at any time on or after September 26, 2003.  The effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  The RO considered all these changes in adjudicating 
the Veteran's claim.  He was notified of the old regulation 
and of the regulation changes in the February 2004 SOC and 
February 2006 SSOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
Veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for ratings based on limitation of motion of the lumbar 
spine.  When such limitation of motion is slight, a 10 
percent rating was warranted.  When limitation of motion is 
moderate, a 20 percent rating was assigned and, when it is 
severe, a 40 percent rating was for application.

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6.  The Board observes 
that, in general, "slight" is defined as "small in amount or 
extent; not great or intense."  Webster's New World 
Dictionary, Third College Edition 1262 (1988).  "Moderate" is 
generally defined as "of average or medium quality, amount, 
scope, range, etc." Id. at 871.  "Severe" is generally 
defined as "of a great degree: serious."  Webster's Ninth New 
Collegiate Dictionary 1078 (1990).

Prior to September 26, 2003, lumbosacral strain was evaluated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.17a, Diagnostic Code 5295.  A non compensable (0 percent) 
rating was assigned for lumbosacral strain with slight 
subjective symptoms only.  A 10 percent rating was assigned 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The highest 
available schedular evaluation, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability evaluation is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the entire spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2008).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2008).  See also 38 C.F.R. § 4.71a, Plate V (2007).

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent disabling for 
service-connected chronic lumbosacral strain prior to 
September 26, 2003.  The medical evidence did not show 
moderate limitation of the lumbar spine or lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position prior to 
September 26, 2003.  (The Board is considering whether the 
provisions of Diagnostic Code 5292 were met as it is also 
applicable to the characteristics of the Veteran's 
disability).  In this regard, during the November 2002 VA 
examination, forward flexion to 90 degrees with extension and 
rotation to 30 degrees with pain at the extremes was 
demonstrated.  The Board acknowledges the findings of 
lumbosacral tenderness and soreness to palpation.  However, 
the Board affords great probative weight to the objective 
findings of full range of motion of the lumbar spine.  
Moreover, the Veteran was noted to ambulate without aids or 
assistance.  As such, the severity of the Veteran's back 
disability, when considered as a whole, did not more nearly 
approximate the criteria for a rating in excess of 10 percent 
disabling prior to September 26, 2003.  38 C.F.R. § 4.7, 
4.71a Diagnostic Codes 5292, 5295 (2002).  

2.  Entitlement to an increased disability rating in excess 
of 20 percent disabling for service-connected chronic 
lumbosacral strain on or after September 26, 2003.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is also not 
entitled to a rating in excess of 20 percent disabling for 
service-connected chronic lumbosacral strain on or after 
September 26, 2003.  The medical evidence did not show severe 
limitation of the lumbar spine; severe lumbosacral strain, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
during the May 2004 VA examination, forward flexion was 0 to 
60 without pain and 60-90 degrees with pain, backward 
extension was 0 to 20 degrees without pain and 20 to 30 
degrees with pain, and lateral flexion and rotation was 0 to 
35 degrees with pain throughout.  His gait was normal and 
there were no deformities of the spine, no kyphoscoliosis, or 
exaggeration of the lordosis.  X-rays showed no significant 
bone pathology.  During the December 2007 VA examination, 
forward flexion was 0 to 60 degrees with pain, extension was 
0 to 20 degrees with pain, right and left lateral flexion was 
0 to 20 degrees with pain, and right and left lateral 
rotation was 0 to 30 degrees with pain.  As such, the 
severity of the Veteran's back disability, when considered as 
a whole, does not more nearly approximate the criteria for a 
rating in excess of 20 percent disabling on or after 
September 26, 2003.  38 C.F.R. § 4.7, 4.71a Diagnostic Codes 
5292, 5295 (2002), 5237 (2008).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned percent 
ratings, and no higher.  In this regard, the Board observes 
the findings of tenderness on examination and that the 
Veteran has complained of pain, soreness, tenderness, 
stiffness, tiredness, fatigability, flare-ups, and muscle 
spasms.  However, the Board finds it significant that on 
objective examination, there was no tightness, spasms at L4-
5, and after repeated range of motion testing there was no 
change.  38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  Further, 
the effects of the pain and tenderness in the Veteran's back 
shown on examination are contemplated in the currently 
assigned evaluations.  Thus, the Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's chronic lumbosacral strain.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his back disability.  The medical evidence of 
record does not identify any separate neurological findings 
or disability not already contemplated under the discussed 
pertinent criteria.  In fact, during the May 2004 VA 
examination, it was noted that the Veteran's disability is 
not productive of bladder or bowel dysfunction.  
Additionally, although the Veteran reported that he had 
occasional pain in the right buttock that radiated into the 
right thigh, straight leg raises were negative and the 
sensory examination was normal.  Moreover, during the 
December 2007 VA examination, although the Veteran reported 
that sometimes his legs go numb, strength was 5/5 in all 
muscle groups of the lower extremities, straight leg raise 
was negative bilaterally, sensation was intact in the upper 
and lower extremities, and deep tendon reflexes were 1+ 
bilaterally.  Therefore, the Board concludes that the Veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes in 
addition to the previously considered 5292.  The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

However, consideration is not warranted under Diagnostic 
Codes 5285, 5286, 5289 which were in effect prior to the 
regulation change of September 26, 2003, as fractured 
vertebra and ankylosis was not shown.  38 C.F.R. § 4.71a 
(2002).  Moreover, the Veteran was not shown to have 
intervertebral disc syndrome or arthritis, rendering 
Diagnostic Codes 5293 (2002), 5242, and 5243 in applicable. 



3.  Entitlement to a compensable disability rating for 
service-connected residuals of a fracture of the right fifth 
metacarpophalangeal joint.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, 
evidence reflects that the Veteran is right-handed.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
initial evaluation period.  As described above, the Board 
will evaluate the Veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  The RO considered all the changes in 
adjudicating the Veteran's claim. He was notified of the 
changes in the February 2004 SOC and February 2006 SSOC.  
Thus, the Board's decision to proceed in adjudicating this 
claim does not, therefore, prejudice the Veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

The former rating criteria provided a noncompensable 
disability rating for ankylosis of any finger other than the 
thumb, index finger, or middle finger.  38 C.F.R. 
§ 4.71a, DC 5227 (2002).  The former criteria also provided 
that extremely unfavorable ankylosis would be rated as 
amputation under DCs 5152 through 5156.

Under the revised criteria under diagnostic code 5227, a 0 
percent (noncompensable) disability evaluation is assigned 
for unfavorable or favorable ankylosis of the ring or little 
finger of the major or minor hand.  A note in this code 
indicates that VA should also consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand. 


Pursuant to Diagnostic Code 5156, amputation of the little 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto warrants a 10 
percent rating.  Amputation of the little finger with 
metacarpal resection involving more than one-half the bone 
lost warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5156. 

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a compensable rating for the service-connected 
residuals of a fracture of the right fifth 
metacarpophalangeal joint.  As already explained, a zero 
percent rating is the maximum schedular rating available for 
ankylosis of the little finger under Diagnostic Code 5227, 
and, again, this is true irrespective of whether the 
ankylosis is unfavorable or favorable and regardless of 
whether it affects this finger on the major (dominant) or 
minor hand.  Importantly, the evidence does not show that the 
Veteran has ankylosis in his little finger.  In any event, to 
warrant a higher rating, the evidence must show what amounts 
to amputation of the finger at the PIP joint or proximal 
thereto.  Diagnostic Code 5156.  Clearly, the evidence fails 
to establish amputation of this finger or impairment 
tantamount to it.  In his regard, during the May 2004 VA 
examination, although the Veteran had decreased grip strength 
on the right compared to the left, it was 4/5 compared to 
5/5.  Further, the Veteran was found to have good hand 
dexterity and could touch the tip of his thumb to all of his 
fingers on the right hand without difficulty and had full 
range of motion in all the small joints in the hand and 
fingers.  Additionally, during the December 2007 VA 
examination, there was nothing to indicate that the right 
little finger was interfering with the limitation of motion 
of the other digits or the overall function of the right 
hand.  In fact, although the Veteran reported symptomatology 
such as pain and decreased strength and dexterity with his 
right hand, he would still perform activities of daily living 
with the pain in his right hand.  As such, the evidence of 
record does not more nearly approximate the criteria for a 
compensable rating for the service-connected residuals of a 
fracture of the right fifth metacarpophalangeal joint under 
with the old or revised criteria at any point during this 
appeal.  38 C.F.R. § 4.71a, DC 5227.  



The Board has considered whether an increased disability 
rating is warranted for the Veteran's finger disability based 
on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  In this case, the Veteran is receiving 
a noncompensable evaluation for his little finger disorder 
under DC 5227.  This is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for the 
service-connected residuals of a fracture of the right fifth 
metacarpophalangeal joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2002-2008). 

Extraschedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected residuals of a fracture of the right fifth 
metacarpophalangeal joint or chronic lumbosacral strain are 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected right little finger and back disorders have caused 
frequent periods of hospitalization.  Although the Veteran 
has contended that he lost two jobs and is now unemployed due 
to his back disorder, there is no evidence to corroborate 
this in the record.  Moreover, the November 2002 examiner 
noted that the Veteran was capable of working but would have 
difficulty doing heavy repetitive bending and lifting work.  
There is no indication that the Veteran's right little finger 
disorder causes marked interference with employment.  The 
Board acknowledges the Veteran's contention that he has 
difficulty writing, typing, and picking up things but 
evidence of this was not shown on objective examination.  
Additionally, the Board finds that the rating criteria to 
evaluate his disabilities reasonably describe his disability 
level and symptomatology.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent 
disabling for service-connected chronic lumbosacral strain 
prior to September 26, 2003, is denied.

Entitlement to an increased disability rating in excess of 20 
percent disabling for service-connected chronic lumbosacral 
strain on or after September 26, 2003, is denied.

Entitlement to a compensable disability rating for service-
connected residuals of a fracture of the right fifth 
metacarpophalangeal joint is denied.


REMAND

4.  Entitlement to a compensable disability rating for 
service-connected tinea versicolor prior to May 20, 2004.

5.  Entitlement to an increased disability rating in excess 
of 10 percent disabling for service-connected tinea 
versicolor on or after May 20, 2004.

During his May 2004 and December 2007 VA examinations, the 
Veteran informed the examiner that his service-connected 
tinea versicolor is worse in the summer, especially when he 
sweats.  The Board notes that none of his three VA 
examinations (November 2002, May 2004, and December 2007) 
were administered during summertime.  The Board finds that 
because the Veteran has never had a VA examination during the 
time period during which he contends his disability is most 
severe, a remand is necessary to afford the Veteran such an 
examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990); 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (stating that 
an adequate examination must be conducted during the active 
stage of a fluctuating disease).

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
residuals of a left ankle sprain.  

7.  Whether there was clear and unmistakable error (CUE) in a 
January 1995 rating decision which denied a claim for 
entitlement to service connection for the residuals of a left 
ankle sprain.  

In October 2008, the Veteran's representative contended that 
there was CUE in the January 1995 rating decision that denied 
entitlement to service connection for the residuals of a left 
ankle sprain.  However, this issue has not been addressed by 
the RO in the first instance, and, consequently, the Board 
may not adjudicate the matter at present.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (noting where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the Veteran has been 
prejudiced thereby).  Moreover, the issue of CUE is 
"inextricably intertwined" with the issue of new and material 
evidence.  That is, if CUE is found in the 1995 rating 
decision, the matter of whether new and material evidence has 
been received to reopen the claim for the residuals of a left 
ankle sprain would be moot.  Therefore, these issues must be 
remanded to the RO in accordance with the holding in Harris 
v. Derwinski, 1 Vet. App. 181 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  

Additionally, the Board notes that in his December 2001 
claim, the Veteran indicated that he had received treatment 
for his left ankle at the VA in Columbus from 1998 to 2001.  
However, the claims file only contains VA records from the VA 
in Columbus dated in April 2001.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such VA records dated from 1998 to April 2001 
should be associated with the claims file.

8.  Whether a timely substantive appeal was filed with 
respect to the January 2003 rating decision that denied 
entitlement to an increased disability rating for service-
connected residuals of a recurrent right ankle sprain, 
currently rated as 10 percent disabling.

9.  Whether a timely substantive appeal was filed with 
respect to the January 2003 rating decision that denied 
entitlement to a total disability rating based on individual 
employability (TDIU).  

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a Veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
Veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a January 2003 rating decision denied 
entitlement to an increased disability rating for service-
connected residuals of a recurrent right ankle sprain and 
TDIU, among others.  Although the Veteran expressly listed 
right ankle sprain on his April 2003 notice of disagreement, 
TDIU was not similarly noted.  However, the February 2004 SOC 
contained both disabilities.  In his March 2004 substantive 
appeal, the Veteran checked the box indicating that he had 
read the SOC and was only appealing the issues of chronic 
lumbosacral strain, right little finger, eczema, left ankle, 
and stomach pain.  Neither TDIU nor a right ankle sprain was 
noted.  In December 2008, the Board sent the Veteran a letter 
informing him that the Board was going to consider the 
jurisdictional issue of whether his substantive appeal was 
adequate as to these issues.  In January 2009, the Veteran 
responded that he wanted a hearing before a member of the 
Board to be held at the local RO to address these issues.  As 
such, these claims are remanded to the RO to afford the 
Veteran a travel board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  During the summer months, the Veteran 
should be scheduled to undergo a VA 
examination to evaluate the nature and 
severity of his service-connected tinea 
versicolor.  The examiner is requested to 
conduct a clinical examination to include 
any indicated studies and/or tests to 
evaluate the extent and severity of the 
Veteran's service-connected tinea 
versicolor.

2.  The issue of whether there was clear 
and unmistakable error (CUE) in a January 
1995 rating decision which denied a claim 
for entitlement to service connection for 
the residuals of a left ankle sprain 
should be properly addressed by the RO in 
the first instance.  

3.  Treatment records from the VA in 
Columbus dated from 1998 to April 2001 
should be associated with the claims 
folder.  

4.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the claims for 
increased ratings for tinea versicolor 
should be readjudicated.  The claims 
regarding whether CUE exists in the 
January 1995 rating decision and whether 
there is new and material evidence for the 
claim for the residuals of a left ankle 
sprain are "inextricably intertwined" 
and, therefore, must be adjudicated 
together.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

6.  Only after all the above has been 
completed, the RO should schedule the 
Veteran for a hearing before a Veterans 
Law Judge on the matters of whether a 
timely substantive appeal was filed with 
respect to the January 2003 rating 
decision that denied entitlement to an 
increased disability rating for service-
connected residuals of a recurrent right 
ankle sprain and TDIU in accordance with 
applicable procedures.  The Veteran should 
be provided with notice as to the time and 
place to report for this hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


